IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WARREN TIMMRECK,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4525

MARION COUNTY SHERIFF'S
OFFICE/NORTH AMERICAN
RISK SERVICES, INC.,

      Appellee.


_____________________________/

Opinion filed February 9, 2015.

An appeal from an order of the Judge of Compensation Claims.
Marjorie Renee Hill, Judge.

Date of Accident: January 30, 2012.

Bill McCabe, Longwood, and Tonya A. Oliver, Trinity, for Appellant.

R. Stephen Coonrod of McConnaughhay, Duffy, Coonrod, Pope & Weaver, P.A.,
Tallahassee, and Tracey J. Hyde of McConnaughhay, Duffy, Coonrod, Pope &
Weaver, P.A., Panama City, for Appellee.



PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and MAKAR, JJ., CONCUR.